ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
— In the motion for rehearing the legality of the conviction is challenged upon the ground that the third paragraph of the charge of the court was erroneous. The paragraph mentioned reads as follows: “If from the evidence you have a reasonable doubt as
to whether the defendant was intoxicated at the time and place in question; or if you have a reasonable doubt as to whether the defendant drove and operated his automobile at the time and place in question; or if you have a reasonable doubt as to whether the place in question was within the corporate limits of an incorporated town, you will find the defendant not guilty.”
The preceding paragraph reads thus:
“Now, therefore, if you believe from the evidence in this case, beyond a reasonable doubt, that the defendant, John Scott, on or about the 10th day of August, 1929, in Coleman County, Texas, did drive and operate an automobile on Wallace Avenue, in the town of Santa Anna, and you further believe beyond a reasonable doubt that the defendant was intoxicated, as that term is hereinafter defined, and that Santa Anna was then *260and there an incorporated town, and that Wallace Avenue where said automobile was operated, if at all, was within the corporate limits thereof, you will find the defendant guilty and assess his punishment at confinement in the penitentiary for a term of not more than two years; or by confinement in jail for not more than ninety days; or by fine of not more than five hundred dollars, or by fine and jail sentence within said limits.
“If you do not so believe beyond a reasonable doubt, you will find the defendant not guilty.”
The fourth paragraph reads as follows: “If from the evidence you believe that Mrs. Ashley was driving the defendant’s car when it was on Wallace Avenue, at the time in question, or if you have a reasonable doubt as to this, you will find.the defendant not guilty.”
The record came here without a statement of facts.
Touching the subject, Mr. Branch, in his Ann. Tex. P. C., page 309, sec. 602, states the following: “In the absence of a Statement of Facts, only fundamental error will be revised. Every presumption will be in favor of the regularity of the conviction, the charge of the court, and of the sufficiency of the evidence.”
In the present instance, we have failed to perceive any fundamental error in the charge. In fact, taken as a whole, we are not prepared to say that there is any such fault in it that would justify serious complaint. Clearly, this court would be precluded, by virtue of article 666, C. C. P., forbidding the reversal of a conviction for a fault in the charge which was not injurious to the accused, from ordering a reversal of the judgment in the present instance.
The motion for rehearing is overruled.

Overruled.